 LABORERSLOCAL 231Laborers Local 231, a/w Laborers International Unionof North America,AFL-CIO and C.Iber & Sons,Inc. Case 38-CD-95June 8, 1973DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Stuart I. Cohen, attorney, for C. Iber& Sons, Inc., herein called the Employer, alleging thatLaborers Local 231, a/w Laborers InternationalUnion of North America, AFL-CIO, herein calledLocal 231, has violated Section 8(b)(4)(D) of the Act.A hearing was held before Hearing Officer Michael B.Ryan at Peoria, Illinois, on February 27, 1973. TheEmployer and Local 231 appeared at the hearing andwere afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to adduce evi-dence bearing on the issues. Thereafter, briefs werefiled by the Employer and Local 231.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board makes the followingfindings:1.THE BUSINESS OF THE EMPLOYERC. Iber & Sons, Inc., is an Illinois corporation withits principal place of business in East Peoria, Illinois.It is a general contractor engaged in the constructionof commercial structures. During the past 12 months,a representative period, the Employer performedwork valuedin excessof $50,000 for customers out-side the State of Illinois. We find that the Employeris engaged in commerce within the meaning of theSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11THE LABORORGANIZATION INVOLVEDLocal 231is a labor organization within the mean-ing of Section2(5) of the Act.IIITHE DISPUTE37A. TheWork in DisputeThe notice of hearing described the work in disputeas: "work tasks in the material,equipment and supplyyard area at the East Peoria,Illinois facility of C. Iberand Sons,Inc." At the hearing,Local 231 took theposition that it claimed only contract coverage of yardwork set out in its contract.The claim is based on itsinterpretation of the language in the Building Con-structionAgreement between it and the Employer.The Hearing Officer found that the disputed work, ifany, consists of "the loading and unloading of trucksand cleaning and stacking of equipment in the storageyard located adjacent to the offices of the generalcontractor."In its brief,the Employer states it has noobjection to the Board making its determinationbased on the Union's definition of the work claimed.B. Background and Facts of the DisputeThe Employer has had a contractual relationshipwith Local 231 for about 18 years. The parties stipu-lated that since 1955 contracts between them havecontained language substantially similar to that in aprovision of article 23 of the current contract, whichLocal 231 relies on in this proceeding. The provisionstates:General Laborers: All laborers in shipyard, ma-terial yards, junkyards, cemetaries in the cleaningof streets, ways and sewers, and all laborers workof an unskilled and semi-skilled nature.It is followed by a listing of various employee classifi-cations.Despite the contractual language, however, the Em-ployer has used unrepresented employees in its yardfor at least the past 18 years. At the time of the hearingthere were four full-time and three part-time unrepre-sented employees performing the miscellaneous worktasks at the Employer's home office facilities. Testi-mony at the hearing indicates a typical day for theseemployees starts out with loading trucks with materialand equipment for building and construction projectslocated elsewhere in the area. After the trucks areloaded, the yard workers (1) straighten up the storageareas by stacking lumber and other materials andclean up and sweep inside the warehouse; (2) cleanconcrete forms by removing any concrete and, whiledoing so, they look for forms which have holespunched in them and stack them separately so thatthey can be repaired; (3) clean and maintain wheel-barrows and other smaller equipment, as well as tools,and clean urinals and toilets. At the end of the daywhen the trucks return to the warehouse area from204 NLRB No. 18 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDjobsites,they unload them.They willalso unload sup-pliers' trucks and receive materials being delivered.The work is of a continuing nature.In December 1972, Russell Erbaugh became Local231's business manager.Local 231 contends he ob-served that all employees of Association employersdoing certain yard work were covered by the contractexcept employees at the C.Iber & Sons,Inc., yard.Thereafter in meetings with representatives of theEmployer,Local 231's representatives took the posi-tion that the work being performed at the Employer's.home facilities by the Employer's unrepresented em-ployees belonged to Local 231. Business Agent BillShipp commented that it(the yard)would be a goodplace to put his older men.Local 23 l's representativealso stated that,on certain days when work could notbe carried on at the jobsite,laborers so employedcould come down and work at the home office facili-ties.After some discussion,Local 231 representativesstated that the employees performing the work couldcontinue to do so if they became members of Local231.On January 15, 1973, Neil Tousley, theEmployer's president,informed Erbaugh that theCompany was taking the position that the contractdid not cover the employees in the yard and thereforethe Company would not agree to Local 231's demand.On the following day a picket was set up at theEmployer's Illinois Central College project. The Lan-guage of the picket sign stated:Notice to Public,Laborers Local 231 on Strikeagainst C.Iber&Sons,Inc. for violation ofagreement.Employees of other employers are re-quested not to refrain from working.After picketing began, a meeting was held betweenthe Employer and Local 231 at the local's office. Aftersome discussion regarding the Employer's paymentsfor pension and other fringe benefits,Erbaugh statedthe yard facilities would be a good place for the localto place some of its older members.Although agree-ing at one point that the unrepresented employeescould continue to do the work,Henry Gauwitz, busi-ness manager for the North Central Illinois LaborersDistrict Council,with which Local 231 is affiliated,requested that the top man or men on the Union'sreferral list be paid for the time the nonunion employ-ees had been performing the work the Union wasclaiming.Erbaugh,referring to the disputed work,stated,"It is our work. Give us our work."No agree-ment was reached at this meeting.On January 17,1973, the Employer,by letter again informed Erbaughitsposition was that the"Agreement with TazwellHome Builders does not require that laborers be em-ployed to perform work of any kind at the Company'syard since it is a `building and construction' as op-posed to yard or warehouse,agreement."On January 22, 1973,William J.Williams, theEmployer's job superintendent at the Illinois CentralCollege jobsite,was approachedby FranDuesch, aLocal 231 job steward.Duesch had observed a truckbeing loaded with material and equipment to returnto the yard.He asked if a laborer would be sent alongto unload the truck at the yard.When Williams re-plied in the negative,Duesch spoke to Erbaugh whothen spoke to Williams.Williams then also told Er-baugh that he was not going to send a laborer with thetruck.After his conversation withWilliams,Erbaughspoke to Tousley,mentioning the truck and tellinghim that,since there were not any laborers in the yard,the Employer would have to send one from the jobsitealong with the truck to unload it once it got to theyard.When Tousley refused to agree to this,Erbaughsaid, "I guess,then,we are at war."Very shortly there-after,picketing of the Employer'shome office oc-curred. The language of the picket sign stated:Notice to Public,C. Iber & Sons,Inc. is payingwages to Laborers on this site below standardsestablished in this area by Laborers Local 231.This picket is informational. Employees of otheremployers are not requested to refrain fromworking or performing services.On the same day, the instant charge was filed andpicketing ceased on January 24, 1973. Thereafter Lo-cal 231 requested arbitration of the matter and theEmployer refused.C. Contentions of the PartiesAfter its initial demand,Local 231 took thepositionthat it did not care if the work was still assigned to theemployees working inthe yard butthat those employ-ees were required by the terms of the contract to jointhe Union.In this regard,Local 231 argues that theissue is solely one of contract interpretation which canbe handledthrough thearbitration provision of thecontract.It further asserts that no jurisdictional dis-pute exists and that the 10(k) proceeding should bequashed.The Employercontends there is a jurisdictional dis-pute and that its contractwith Local231 has neverbeen applied to employees at the homefacility.Withregard to arbitration, the Employercontends the arbi-tration procedure in the contract cannot be consid-ered an agreed-upon voluntarymethod for settlingthis dispute,since the unrepresented employees wouldnot be entitled to representation at an arbitrationhearing and, in anyevent,have not agreed to bebound by anydetermination made utilizingthat pro-cedure. LABORERSLOCAL 23139D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have not agreed upon a method forvoluntary adjustment of the dispute.The record indicates that at meetings with the Em-ployer inDecember 1972 union representativesclaimed the disputed work, stating,inter alia,itwouldbe good for older union members. Local 231 picketedthe Employer on January 16 and from January 22through 24, in each instance after having been refusedthe disputed work. Despite the fact that on some occa-sions Local 231 indicated it would no longer opposeassignment of the work to the unrepresented employ-ees, provided they joined the Union, we are convincedthat the numerous statements by Local 231 regardingthe disputed work show that Local 231's overall objec-tive was to secure the work for employees then repre-sented by it.' In view of the foregoing, based onuncontradicted testimony, we find that there is rea-sonable cause for believing that Section 8(b)(4)(D)has been violated and that the dispute is properlybefore the Board for determination pursuant to Sec-tion 10(k) of the Act.In view of the fact that the unrepresented employ-ees constitute a "class" within the meaning of Section8(b)(4)(D), and as they are not bound by the griev-ance procedure of Local 231's contract or any otherprocedures of voluntary settlement and by the factthat their performance of the disputed work indicatesthey claim it,2 there does not exist any agreed-uponmethod for voluntary adjustment of the dispute towhich all parties are bound. Accordingly, the matteris properly before the Board for determination underSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of disputed work aftergiving due consideration to the relevant factors in-volved.3 The following factors are relevant in makinga determination of the dispute before us.1Thus, althoughthe languageof the picketsigns suggestedsome objectiveother than a change inworkassignmentthe recordas a whole shows that thedominant object of Local 231was to obtainthe workfor its present members2 SeeSheetMetal Workers Local Union No. 54 (The Goodyear Tire & RubberCompany),203 NLRB No 213 International Associationof Machinists, Lodge No 1743, AFL-CIO (J A.Jones Construction Company),135 NLRB 14021.Employer assignmentThe Employer has assigned the work and prefers anassignment to its unrepresented employees, and theyhave performed the work in a satisfactory manner.These factors favor an assignment to the unrepresent-ed employees.2. Skills requiredThe evidence shows that the work at the yard re-quire absolutely no skills and can be performed byeither group of employees.3.Efficiency of operationThe Employer claims that it is more efficient andeconomical to have its unrepresented employees per-form the disputed work. In this regard, the Employernotes that in addition to the disputed work the unre-presented employees perform such tasks as cleaningand sweeping the warehouse office, mowing grass,and maintaining the swimming pool. Inasmuch as Lo-cal 231 has expressed no interest in having its mem-bers do this work, the Employer claims that an awardof the disputed work to Local 231 members wouldresult in an unnecessary division of labor. We findthat the factor of efficiency favors an award consis-tent with the Employer's assignment.-4.Area and past practiceEvidence as to area practice is mixed,indicating amixture of unrepresented and represented employeesperforming work in storage yards and,favoring nei-ther group.The Employer has used unrepresented employeesin its yard for the last 18 years.Thispast practiceclearly supports the Employer's assignment.5.Collective-bargaining agreementsLocal 231's contract with the Employer has a provi-sion covering,inter alia,"material yards" and it is thisprovision that Local 231 relies on in claiming contractcoverage of the yard work. The Employer contendsthat the contract does not specifically cover the dis-puted work since it is a building and constructionagreement covering work performed at a constructionsite and that the disputed work is not being carried onin connection with any specific construction project,but rather it enables the Employer to get its warehous-ing, janitorial, and maintenance work done. To sup-port this argument, the Employer presented testimonyby the chairman of the Association's negotiating com- 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee to the effect that, during the negotiation of thecontract, the only discussion about "material yards"dealt with "boneyards" which are storage areas thatare used to store construction material at each specificsite.Additionally, the Employer states that, despitethe "material yards" provision having been in allagreements since1955, it was not until December1972 that Local 231 first contended the contract wasapplicable to the work in dispute.On the basis of the foregoing, notwithstanding Lo-cal 23 l's contentions,we find that the contract doesnot unambiguously cover the disputed work so as tobe regarded as a significant factor.ConclusionsHaving considered all the pertinent facts, we con-clude that the Employer's unrepresented employeesare entitled to perform the work in dispute. We notethat the Employer bas assigned the work to them andis satisfied with their performance, and the resultingefficiency of operations, and the assignment is consis-tent with the Employer's preference and past practice.Our present determination is limited to the particularcontroversy which gave rise to this preceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theentire record in this proceeding, the National LaborRelations Board hereby makes the following Determi-nation of Dispute:1.The Employer's unrepresented employees areentitled to perform the work of loading and unloadingof trucks and cleaning and stacking of equipment inthe storage yard located adjacent to the office of thegeneral contractor at its home office in East Peoria,Illinois.2.Laborers Local 231, a/w LaborersInternationalUnion of North America, AFL-CIO, is not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require the Employer to assign the abovework to its members or to employees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 231, a/w Labor-ers InternationalUnion of North America, AFL-CIO, shall notify the Officer-in-Charge for Subregion38, in writing, whether it will or will not refrain fromforcing or requiring the Employer, by means pros-cribed by Section 8(b)(4)(D), to award the work indispute to its members rather than the unrepresentedemployees.